Exhibit 10.2

AMENDMENT NO. 3 TO PROFESSIONAL BUSINESS MANAGEMENT AGREEMENT

This Amendment No. 3 to Professional Business Management Agreement (this
“Amendment”) is entered into effective as of January 1, 2008 (the “Effective
Date”) by and between Visionary Retail Management, Inc., a Delaware corporation
(“Professional Business Manager”) and successor by merger to Visionary MSO,
Inc., and Dr. Mark Lynn & Associates, PLLC, a Kentucky professional limited
liability company (the “Practice”).

W I T N E S S E T H:

WHEREAS, Professional Business Manager and the Practice entered into that
certain Professional Business Management Agreement, dated October 1, 1998, as
amended by each of those certain Amendment No. 1 to Professional Business
Management Agreement, dated June 1, 1999 and dated August 1, 2000, respectively
(as amended, the “Professional Business Management Agreement”), whereby
Professional Business Manager provides certain management services to the
Practice;

WHEREAS, Professional Business Manager and the Practice desire to amend the
Professional Business Management Agreement for the purpose of amending the
calculation of the Management Fee for the periods from and after the Effective
Date; and

WHEREAS, capitalized terms not otherwise defined herein (including the above
capitalized terms) shall have the meaning ascribed to such terms in the
Professional Business Management Agreement.

NOW, THEREFORE, for and in consideration of the mutual agreements, terms,
covenants and conditions contained herein and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

1. Amendment to Section 5.1. Section 5.1 of the Professional Business Management
Agreement shall be amended in its entirety to read as follows:

“5.1 Base Management Fee. The Practice and Professional Business Manager agree
to the compensation set forth herein as being paid to the Professional Business
Manager in consideration of a substantial commitment made by Professional
Business Manager hereunder and that such fees are fair and reasonable. Each
month, the Professional Business Manager shall be paid the amounts set forth in
Exhibit 5.1.”

2. Amendment to Exhibit 5.1. Exhibit 5.1 of the Professional Business Management
Agreement shall be amended in its entirety to read as attached hereto.

3. Periodic Review of Management Fee. Professional Business Manager and the
Practice shall periodically review the business management fees paid pursuant to
Section 5.1 to ensure that such fees are fair and reasonable and Section 5.1 may
be amended upon the mutual agreement of the parties to adjust such management
fees on a going forward basis.

4. No further Modification. Except as hereby amended, the Professional Business
Management Agreement shall remain in full force and effect without modification
or change, and shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs, devisees, assigns, legal representatives,
executors and administrators.



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, Professional Business Manager and the Practice have caused
this Amendment to be executed by their authorized officers effective as of the
date first above written.

 

VISIONARY RETAIL MANAGEMENT, INC., By:  

/s/    David L. Holmberg

Name:   David L. Holmberg Title:   President DR. MARK LYNN & ASSOCIATES, PLLC
By:  

/s/    Mark E. Lynn

  Mark E. Lynn, O.D., President

 

2



--------------------------------------------------------------------------------

Exhibit 5.1

BASE MANAGEMENT FEE

[Redacted pursuant to Confidentiality Request]

 

3